Exhibit 8.1 VivoPower International Plc Herbert Smith Freehills LLP 23 Hanover Square Exchange House Mayfair Primrose Street London London EC2A 2EG W1S 1JB T +44 (0)20 7374 8000 F +44 (0)20 7374 0888 D +44 (0)20 7466 2451 DX28 London Chancery Lane E aurell.taussig@hsf.com www.herbertsmithfreehills.com Our ref Your ref Date 14 November 2016 By email and by post Dear Sirs VivoPower International Plc We have acted as UK tax counsel to VivoPower International Plc, a public limited company organised under the laws of England and Wales (the “ Company ”), in respect of the information contained under the heading "Material UK Tax Consequences of Owning, Holding and Disposing of VivoPower Shares" that has been included in the filing by the Company with the U.S. Securities and Exchange Commission (the "
